DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a strike apparatus, powered by one or more springs” (see claim 24) and “a dispensing apparatus, powered by one or more springs” (see claim 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

In regard to claim 25, the specification and figures do not disclose the exact mechanism in which the “dispensing device, powered by one or more springs”.  Figures 1 and 3 and the specification only detail the manner in which the dispensing device is powered by gas stored in a gas storage vessel 7 which is regulated by regulator 5 and sent to the lure metering system 21 by control valve 11 or the dispensing device is actuated when control valve 11 admits gas from within the piston housing 14 after the movement of the piston rod 15 and strike member 16 from the activated position to the reset position or gas.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In regard to claim 18, line 9, the term “the lure storage vessel” lacks positive antecedent basis.
In regard to claims 19-20, the preamble “The lure dispensing system according to claim 18” should be changed to --The trap according to claim 18-- so as to properly refer back to the invention recited in claim 18.
In regard to claim 19, line 2, the term “the lure storage vessel” lacks positive antecedent basis.
In regard to claim 21, line 9, the term “the lure storage vessel” lacks positive antecedent basis.
In regard to claim 22, line 2, the term “the lure storage vessel” lacks positive antecedent basis.
In regard to claims 22-23, the preamble “The lure dispensing system according to claim 21” should be changed to --The dispensing device according to claim 21-- in order to properly refer back to the invention recited in claim 21.
In regard to claim 24, line 7, the term “the lure storage vessel” lacks positive antecedent basis.
In regard to claim 25, line 6, the terms “the strike apparatus or strike reset mechanism” lack positive antecedent basis.
In regard to claim 25, line 7, the term “the lure storage vessel” lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cox 6,592,104.
In regard to claim 24, Cox discloses a trap which comprises:  a strike apparatus (potentiometer 52 or voltage detector 54; strike apparatus not being particularly claimed), powered by one or more springs (conductor springs 56 which form an electrical connection to batteries 30); a strike reset mechanism (control panel 14 with microcontroller 51, LEDs 21-24 & 26-27), powered by an electric power supply (batteries 30); and a lure dispensing system comprising at least one lure storage vessel (scent receptacle 44 includes removable cup 46), a lure metering system (fan 35 with motor 36 and fan blades 37), and at least one lure outlet (apertures 45), wherein the lure metering system is powered by a movement of one or more components of the strike apparatus or the strike reset mechanism (mode select switch 28) to draw 
In regard to claim 25, Cox discloses a dispensing device (10) which comprises: a dispensing apparatus, powered by one or more springs (conductor springs 56 which form an electrical connection to batteries 30); a dispensing apparatus reset mechanism (control panel 14 with microcontroller 51, LEDs 21-24 & 26-27), powered by an electric power supply (batteries 30); and a lure dispensing system comprising at least one lure storage vessel (scent receptacle 44 includes removable cup 46), a lure metering system (fan 35 with motor 36 and fan blades 37), and at least one lure outlet (apertures 45), wherein the lure metering system is powered by a movement of one or more components of the strike apparatus or the strike rest mechanism (mode select switch 28) to draw lure from the lure storage vessel (44, 46) and to dispense the drawn lure through the at least one lure outlet (45).
Claim(s) 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Simpson 5,305,541.
In regard to claim 24, Simpson discloses a trap which comprises:  a strike apparatus (first plug member 28; strike apparatus not being particularly claimed), powered by one or more springs (first spring 30); a strike reset mechanism (blower fan 20, receiver 37, servo motor 36), powered by an electric power supply (batteries 61); and a lure dispensing system comprising at least one lure storage vessel (canister 50), a lure metering system (first actuator link 29), and at least one lure outlet (end wall openings 19), wherein the lure metering system (29) is powered by a movement of one or more components of the strike apparatus or the strike reset mechanism (20, 37, 36) 
In regard to claim 25, Simpson discloses a dispensing device (10) which comprises: a dispensing apparatus (first plug member 28), powered by one or more springs (first spring 30); a dispensing apparatus reset mechanism (blower fan 20, receiver 37, servo motor 36), powered by an electric power supply (batteries 61); and a lure dispensing system comprising at least one lure storage vessel (canister 50), a lure metering system (first actuator link 29), and at least one lure outlet (end wall openings 19), wherein the lure metering system (29) is powered by a movement of one or more components of the strike apparatus or the strike rest mechanism (20, 37, 36) to draw lure from the lure storage vessel (50) and to dispense the drawn lure through the at least one lure outlet (19; see col. 4, lines 5-66).
Claim(s) 26-28 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kuhn et al. 9,675,062.
Kuhn discloses a lure dispensing system comprising a collapsible lure storage vessel (bag 10) comprising a flexible material (PET, foil, and LLDPE; see col. 6, lines 9-12) and configured to hold lure (animal attractants in liquid form) therein, wherein the lure storage vessel comprises an outlet opening (26) through which lure may exit the vessel, and wherein the lure storage vessel is configured to at least partially collapse as the lure exits the vessel (flexible material of the bag will collapse as it is emptied; also see col. 7, lines 6-9).

In regard to claim 28, Kuhn discloses wherein the collapsible lure storage vessel (10) comprises a material (foil comprising aluminum) that excludes light from an interior of the lure storage vessel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn et al. 9,675,062 in view of Owens 7,690,540 or Jay 2017/0273290.
Kuhn does not disclose wherein the lure metering system comprises a peristaltic pump powered by an electric motor controlled by an electronic control system.  Owens discloses a liquid animal scent dispenser comprising a lure storage vessel (30) which comprises an outlet opening (48) through which lure (liquid scent) may exit the vessel, wherein the lure metering system comprises a peristaltic pump (gear pump 36 with nippled inlet 64 and outlet 66, drive gear 68, driven gear 70; see Fig. 5 showing the typical structure of a peristaltic pump) powered by an electric motor (34) controlled by .
Allowable Subject Matter
Claims 18-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Muller et al. 7,530,195 discloses an electrocution animal trap .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DWA